TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00242-CV


Vicky Malloy Breedlove, Appellant

v.

Olivia D. Uballe, Appellee





FROM THE COUNTY COURT AT LAW OF COMAL COUNTY
NO. 2002CV0560, HONORABLE BRENDA CHAPMAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	Because appellant Vicky Malloy Breedlove has failed to file an appellant's brief, we
will dismiss this appeal for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b). 
	The Clerk of this Court filed the clerk's record in this cause on April 23, 2003.  Thus,
appellant's brief was due May 23, 2003.  See id. 38.6(a)(1).  By postcard dated July 25, 2003, the
Clerk of this Court notified the parties that the appeal was subject to dismissal for want of
prosecution unless appellant tendered a motion by August 5 reasonably explaining the failure to file
a brief.  See id. 38.8(a)(1).  Thus far, appellant has submitted neither a brief nor a motion reasonably
explaining the failure to file a brief.
	Accordingly, we dismiss the appeal for want of prosecution on our own motion.  See
id. 42.3(b).


  
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Patterson
Dismissed for Want of Prosecution
Filed:   October 2, 2003